Determination of respondent Police Commissioner, dated March 9, 2001, imposing upon petitioner a forfeiture of 25 vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jane Solomon, J.J, entered October 9, 2001), dismissed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182) supports respondent’s findings that petitioner, while off duty, wrongfully and without just cause displayed his weapon while making a threatening remark to a civilian employee of the store, and that he addressed persons in the store in an ethnically offensive manner. No basis exists to disturb respondent’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty imposed does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38). Concur — Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.